 406DECISIONSOF NATIONAL LABORRELATIONS BOARDGlomac Plastics,Inc.andTextileWorkers Union ofAmerica,AFL-CIO-CLC. Case 3-CA-4113December 1, 1971DECISION AND ORDERBY MEMBERSFANNING, JENKINS, ANDKENNEDYOn July26, 1971,TrialExaminer Laurence A.Knapp issued the attached Decision in this proceed-ing.Thereafter,only the Textile Workers Union ofAmerica,AFL-CIO-CLC, filed exceptions and asupporting brief.Respondent filed a brief which waspreviously submitted to the Trial Examiner.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer'sDecision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings,and conclusions and to adopt hisrecommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders thatthe complaint be, and it hereby is, dismissed in itsentirety.1Upon careful scrutiny of the record, we have discovered no evidencereflecting upon the Trial Examiner's fairness and impartialityWe thereforefind no merit in the Union's charge of bias and prejudice and deny itsrequest for a new heanng.FINDINGS OF FACT1.RESPONDENT'S BUSINESS;THE LABORORGANIZATION INVOLVEDThe complaint alleges, Respondent's answer admits, andI find that in the year preceding issuance of the complaintRespondent, a New York corporation engaged in themanufacture and sale of plastic products at its Syracuse,New York, plant, shipped products from its Syracuse plantvalued in excess of $50,000 directly to destinations outsidetheStateofNew York. Respondent is engaged incommerce within the meaning of the Act.The complaint alleges, Respondent admits, and I findthat the Charging Party, Textile Workers of America,AFL-CIO-CLC (herein sometimes called the Union), is alabor organization within the meaning of Section 2(5) of theAct.II.THE ALLEGED UNFAIR LABOR PRACTICESQuestions PresentedThe main ultimate questions presented as the case wastried are whether Respondent violated the Act in decliningto recognize the Union as the bargaining representative ofitsproduction and maintenance employees unless theUnion first established its majority status in a Board-conducted election;whether a strike of certain ofRespondent's employees following the Union's initialdemands for recognition was an unfair labor practicestrike;and whether following the strike Respondentengaged in certain acts of unlawful coercion and interfer-ence violative of Section 8(a)(1) of the Act. An issueunderlying and decisive of certain of these principalquestions is whether two of Respondent's employees aresupervisors within the meaning of Section 2(11) of the Act.BriefDescription of Respondent's Operations andPersonnelTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASELAURENCE A. KNAPP, Trial Examiner: I heard this case inSyracuse, New York, on March 16, 17, 18, and 19, 1971,following pretrial procedures in compliance with theNational Labor Relations Act, as amended (herein calledtheAct.)1Following the hearing, briefs were filed bycounsel for the General Counsel and for Respondent.Upon the entire record in the proceeding, including myobservations of the demeanor of the witnesses, I make thefollowing:1Following the filing of an original charge on May 4, and of anamended charge on June 17, 1970, the complaint herein issued onDecember 28, 1970. Respondent answered the complaint on January 6,1971.All dates used herein refer to the year 1970 unless otherwiseindicated.In the manufacture of its plastic products, such as grillsfor the front of room air-conditioners supplied to theCarrier Corporation, Respondent employed at the times oftheUnion's recognition demands not more than 62(nonsupervisory) production and maintenance employees,2working on three shifts. Respondent's production opera-tions fall into two main divisions: manufacture of plasticproducts by the operation of molding machines; and theassembly, at least in some instances, of products soproduced by the molding machines. Respondent's prod-uction employees fall into two corresponding groups; i.e.,operators of the molding machines and those engaged inthe assembly operations. Assembly operations are per-2This number was stipulated at the hearing and was derived from a list(G. C. Exh. 5) supplied by Respondent to the Board's Regional Office inresponse to a petition for an election filed by the Union contemporaneouswith its recognition demands as further describedinfra194 NLRB No. 63 GLOMAC PLASTICS407formed only on the first, or day, shift, while the moldingmachine operations are performed on all three shifts.3At the time pertinent to this case, Respondent'smanagerial officials appear to consist of Daniel J.Mackessy, president, and Andrew Sidor, plant superintend-ent. In addition, the evidence makes passing reference to aforeman named Donaldson. Then there are "group leaders"of the assembly and molding machine operators, consisting,so far as this record shows, of Joanne Bombard, groupleader of the first-shift assembly workers; FrederickDashnaw, group leader of the second-shift moldingmachine operators; and John Marinelli, group leader of thethird-shift molding machine operators. At issue in the caseis the question whether these group leaders were supervisorswithin the Act's definition of that term.The Union's_ Organizational and RepresentationalActivityIn early April 1970, two representatives of the Union,Sherman and Lamb, undertook a union representationdrive among Respondent's employees. Their initial effortsconsisted of distributing, to employees entering and leavingthe plant, union flyers4 the bottom portions of which,containing spaces for the name, address, etc., of employees,could be torn off and when filled out be returned to theunion representatives by interested employees.GroupLeader Dashnaw, who favored the Union's representation-alobjective,and with whom Union RepresentativesSherman and Lamb met at Dashnaw's home during thisperiod,5 circulated an indeterminate number of these flyers(apparently the one in evidence as G.C. Exh. 28) toemployees in the plant and after getting the employees tofill out and sign them, returned them to Sherman and Lamboutside the plant. After receiving the names, addresses, etc.,of a considerable number of employees in this fashion,Sherman and Lamb then sought to obtain employeesignatures to union cards by which the signing employeeaccepted membership in the Union and designated it hisbargaining representative. To accomplish this, they ob-tained some signatures through their own efforts (via callsatemployees' homes), but a far greater number ofsignatureswere obtained by sympathetic employees towhom Sherman and Lamb gave blank cards with therequest that they obtain employee signatures, among whomwas Group Leader Dashnaw. On one occasion, which I findwas about mid-April, Dashnaw, who had come in early thatmorning to assist in starting up the molding machines,obtained the signatures of at least 25 employees working on3The day shift is from 7 a.m. to 3.30 p.m.; the afternoon shift from3.30 to 11 p.m.; and the night shift from 11 p.m. until morning.4 See G.C Exhs. 26, 28, and 29.5While the fact that Sherman and Lamb met with Dashnaw at hishome one evening during the organizational period was brought out at thehearing, strangely enough neither counsel for the General Counsel or forRespondent took advantage of this disclosure to examine Dashnaw as towhat transpired at this early meeting between ban and the unionrepresentatives.6 Some of the employees whom Marinelli solicited told him they hadalready signed cards, as some of them had at the behest of Dashnaw.7Among the many gaps in the evidence on significant factual points isone with respect to from whom Marinelli obtained the cards and to whomhe returned them But Union Representative Lamb admitted to having hada talk with Marinelli at a time which I find would have been during thisthe day shift to such cards, which that morning he hadobtained from and returned to Sherman and Lamb, and onother occasions Dashnaw successfully solicited employeeson other shifts. For his part, Marinelli distributed the uniondesignation cards to employees on his third shift, about sixofwhom signed.6 According to Marinelli, he told theemployees he solicited that the Union was outside andwanted to get in; one of the employees he solicited testified,as I find, that Marinelli, in handing him the card, told himthat "We're going to try and form a union," or something tothe effect that "Here are the cards for the union people tosign Up." 7 While the record does not establish similarsolicitation on the Union's behalf on the part of GroupLeader Joanne Bombard, the record establishes that shefilled out the returned portion of one of the flyers and alsosigned a union designation card.By these means, Sherman and Lamb possessed some 40-odd signed cards by April 15 8 on which date they sent toRespondent a registered letter asserting the Union's claimofmajority representation, offering to submit signedauthorization cards supporting their majority claim, andrequesting recognition and collective-bargaining negotia-tions.On April 17, Sherman and Lamb called on Daniel J.Mackessy, Respondent's president, at his office in theplant.On this occasion one or the other of the unionrepresentatives asserted that they possessed representationcards signed by a majority of the employees, referred to theApril 15 letter they had sent to Respondent, offered topermit Mackessy to compare the cards (Mr. Sherman had abundle of cards in his hand during this meeting) withRespondent's payroll list, and requested recognition. OnMackessy's part, he informed them that the letter had notbeen received,9 declined to undertake any examination orcheck of the cards, and told the union representatives thatwhen their letter arrived he would see that they received areply from Respondent's attorneys.10 Likewise on April 17,Mr. Lamb sent to the Board's Regional Office in Buffalo aletter enclosing 44 of the signed cards and stating that apetition for an election would promptly be filed by theUnion.On the evening of Sunday, April 19, pursuant to a noticeSherman and Lamb had distributed, they held a meetingwith some 30-35, more or less, of the employees at a localmotel.Group Leaders Dashnaw and Marinelli attendedthismeeting at the invitation of the union representativesand were present throughout.11 At this gathering, Shermanreported concerning his and Lamb's meeting with Mr.Mackessy on April 17 and proposed, and the employeesperiod, and Marinelli, along with Dashnaw, was invited by one or anotherof the union representatives to attend the meeting of union sympathizersheld on the evening of April 19 (seeinfra)Under all the circumstancesdisclosed by the record, I am certain and find, contrary to the testimony ofunion representatives, that they must have become aware of Marinelli'ssolicitations soon after they took place, if they had not requested them.8 See G.C Exhs. 17(1),et seq.9The letter arrived at Respondent's plant later that afternoon, after thismeeting wasconcluded.50Other matters were referred to in the conversation between the unionrepresentativesandMackessy on this occasion but the significantexchanges are those referred to in the text.u According to Sherman, he had some conversation with Dashnaw onthis occasion concerning Dashnaw's eligibility to attend the meeting, i.e.,concerning whether Dashnaw was a supervisor, and Dashnaw testified in(Continued) 408DECISIONSOF NATIONALLABOR RELATIONS BOARDpresent by a show of hands agreed, to assemble outside theplant at 7 a.m. the next morning and to refrain from goingto work as, a means of substantiating the Union's majorityclaim. Some 40-50 employees did so foregather, and whileoutside the plant signed a document bearing the samewording as the union cards described above.12 Thereafter,with Mr. Lamb in the lead, at least a considerable portionof the employees trooped into the plant to a reception areanear PresidentMackessy's office.When Mr. Mackessyemerged from his office, Mr. Lamb told him the Union wasseeking recognition and, in the form of the employeespresent, was presenting visible proof of its majority claim.At the same time, as I find, the employees in attendancecreated a noisy commotion by loudly chanting "We wantrecognition," accompanied by some other outcries andpounding on the walls. Mr. Mackessy told Mr. Lamb thatthiswas no way to proceed-that they should get theirrespective attorneys together and meet like gentlemen, andgave Lamb the name of Respondent's attorney, Mr.Sullivan (of the firm representing Respondent at thehearing), and reentered his office. He emerged again whenMr. Sherman, who had somewhat belatedly followed thegroup into the plant, knocked on his door and at this timetold the union representatives and employees to leave thepremises, which they soon did.13 The union representativesthen set up picket lines from among the striking employees,which in greater or lesser degree were maintained for someconsiderable but not precisely determinable period there-after.Group Leader Dashnaw participated in the picketingwith the other picketing strikers during the morning ofApril 20.14On this same day, April 20, the Union filed an electionpetition with the Board's Regional Office in Buffalo15 butafter initiating his investigation of this petition and certainrelated steps, the Regional Director later suspended actionthis connection that he was told (he did not state by whom) that he couldnot belong to the union. But it is clear from Dashnaw's and othertestimony that he and Marinelli sat through the entire meeting.12Apparently, this document was never exhibited, or sought to beexhibited, to Respondent13Mr.Mackessy called the local police to aid in evacuating theemployees from the plant, but by the time the police arrived the employeeshad made their exit.14After testifying on his direct examination by Respondent's counselthat he picketed for about a half day on April 20, Dashnaw, on cross-examination by counsel for the General Counsel, stated that he was notreally picketing but went out to talk to the "girls" whereupon Sherman puta picket sign on his back.But Iam satisfied on the record as a whole thatDashnaw so conducted himself on the picket line as to be supporting thestrikers and did not make known to the other striking pickets any contraryversion of his participation.15Two such petitions were actually filed, one by Sherman and Lamb,and the second by another union official from a nearby union office. Thelatter was the one accepted by the Regional Office in the representationproceeding.16 In the election proceeding on April 20 the Regional Director mailedtoRespondentacopy of the petition and a "NOTICE OFANTICIPATED HEARING" (see G C. Exh. 3), stating thatunless theparties agreed to waive a hearing and agree to a consent election he wouldhold a formal hearing on the petition on May 5. Arrangements were made,apparently under the aegis of the Regional Director, for a conferenceamong the parties respecting the possibility of a consent election, thisconference to be held at the office of Respondent's attorney, Mr Sullivan,on April 23; and on April 23, Respondent, by its attorneys, entered itsappearance in the election proceeding and submitted to the Board'sRegional Office an employee and job classification list This conferencein the election proceeding as a result of the Union filing itsfirst charge in this matter on May 4.16 Likewise on April 20,Respondent's attorneys sent Mr. Sherman a reply to theunion representatives' letter of April 15, stating thatRespondent did not intend to recognize the Union as theemployees' representativeunless itwas so certified by theBoard, expressing the view that a vote by secret ballot wasthe appropriate way to ascertain the employees' true wishes,and acknowledging a notice Mr. Sherman had given toRespondent's attorneys that the Union was filing anelection petition (as it did on that date, see above).On April 24, Respondent sent, apparently to all itsemployees, a letter remonstrating against the strike andfurther stating,inter alia:"Our plant will remain open forbusiness, and if you do not choose to come back to work,new employees will be hired to take your place." 17Apparently, thereafter (or after April 20), some of the initialstrikers returned to work, and during some uncertainperiod, beginning about a week after the strike began,Respondent hired some new employees. On April 24, andagain on May 6, the Union sent to Respondent lettersrepeating the Union's claims to majority representationand, in the case of the latter letter, a request for aconference to discuss the recognition matter.18 Respondentdid not reply to these letters.19On June 1, Union Representative Sherman sent toRespondent President Mackessy a telegram expressing onbehalf of the strikers and the Union an unconditional offerof the strikers to return to work, and on June 4 Shermanrepeated this offer by letter and requested a reply fromRespondent. In the interim, Respondent sent to Sherman aletter,dated June 3, in which, responding to Sherman'sJune 1 telegram, Respondent advised that it had no jobopenings at that time.20was not held, apparently because the Union declined to agree to aconditionproposedbyRespondent'sattorney,Mr.Sullivan;i.e.,Respondent would agree to a consent election if the Union terminated thestrikeand picketing.In connection with the picketing,on April 23,Respondent filed suitin theNew York Supreme Court seeking aninjunction to restrain alleged massive and other violent and threateningpicketing and strike activity on the part of union agents, as a result ofwhich the court later issued an order laying down certain rules to governthe conduct of the picketing, from which order the union representativesappealed. See Resp. Exhs. 1-3.17This letter further states that if the Union had been willing to call offthe strike, Respondent would have agreedto a consentelection, but that inview of the Union's position it would be necessary to have the May 5hearing in the representation proceeding previously scheduled (see In. 16,supra)by the Regional Director.18G.C. Exhs 6 and 7.19Because of doubts concerning the validity of the first set of unioncards, i.e., because of the solicitation of many of them by Group LeadersDashnaw and Marinelli and the possibility that these men weresupervisors, the union representatives solicited employee signatures to asecond set of cards beginning about April 23. Some 50 such cardspurportedly signed by employees during the period April 23-28 are inevidence along with others undated and others bearing dates extendingfromMay 1970 to February1971 SeeG.C. Exhs.19(1),et seqHowever,the employees purportedlysigning thesecards' during the April 23-28period are in large part the same employees who signed the first set ofcards. These cards, as well as those first signed (G.C. Exhs. 17(1),et seq),were admitted subject to any defects Respondent might demonstrate.20 Beginning about October 1, Respondent called back some of theworkers thenremainingon strike GLOMACPLASTICS409A.The Alleged Refusal to Bargain1.The appropriate unitWhile Respondent's answer denies that the unit ofproduction and maintenance employees described in thecomplaint is an appropriate one, it made no such claim inresponding to the Union's recognition demands referring tosuch a unit. In any event, on the evidence and on the basisof applicable Board decisions, I find that, as alleged in thecomplaint, all production and maintenance employees,including truckdrivers, employed by Respondent at theSyracuse plant, excluding all office clerical employees,professional employees, guards and supervisors as definedin the Act, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b) ofthe Act.2.The question of the Union's majorityThe General Counsel contends that when the Unionmade its recognition demands on April 17 and 20 itpossessed valid designation cards signed by a majority ofthe then employees, that is, 44 out of 62. However, thiscontention cannot be sustained for two reasons. First, on allthe evidence of record it cannot be found that the GeneralCounsel adequately established the authenticity of thesignatures on the majority of the cards in question.21Second, the 25-30 cards which I have found were solicitedby Group Leaders Dashnaw and Marinelli are invalidbecause, as' the General Counsel contends, they weresupervisors within the meaning of Section 2(11) of the Act,as I find upon the evidence I will now review.Some nine employees, including "group leaders" Bom-bard,Dashnaw, and Marinelli, testified concerning theactivities, functions, duties, responsibilities, and authoritiesof Dashnaw and Marinelli, and there is no direct conflicton any significant matter in this body of testimony. Amongthe many facts which it shows in relation to the question ofthe supervisory status of Dashnaw and Marinelli are thefollowing: although perhaps officially denominated "groupleaders, company documents they had-occasion to sign 21refer to them as a "foreman," and they were commonly soreferred to by the production employees; they attendedmeetingswithRespondent'smanagerial officials,Mr.Mackessy and Mr. Sidor, to discuss production matters andways and means of coping with production problems; theyassigned the employees on their shifts to the machines theyshould operate (depending upon the product to be molded),21Union Representative Sherman identified only seven of the cards asones the signatures on which he secured (one of which certainly andanother of which possibly was signed after April 20). As to the balance hetestified that they somehow came into his possession or that of Mr. Lamb.Of the remaining cards, 13 show on their face that the signatures on themwere solicited, not by Sherman or Lamb, but by an employee named MaryPreston, who, according to inscriptions on these cards, turned them in toLamb. Mary Preston was not called to attest to the signatures on thesecards. Some 20-odd others of the cards bear the initials of Mr. Lamb,"D.L.," and most of these carry on the back an inscription to the effectthat the card was received from the signing employee in front of the plant,and in this connection Lamb testified that cards so marked were receivedby him from the purported signer. But evidence I have credited establishesthat Group Leaders Dashnaw and Marinelli solicited the signing employeesin about 25-30 instances and, in the case of Dashnaw, he himself turned inthe corresponding cards to Sherman or Lamb. (For example, while the cardand reassigned employees to other machines, or tononmachme work, when necessary due to productionchanges or delays; they granted employees leave or time offat least for short periods; they were the sole persons inauthority at the plant over their respective shifts of workersduring, in the case of Marinelli, the whole period (11p.m. -7 a.m.) of his shift, in the case of Dashnaw, duringthat portion of his shift after Plant Superintendent Sidorhad left the plant for the day (usually about 5 p.m.); theyhad and exercised the authority at least to recommend thatdisciplinary action be taken against employees for attend-ance or work performance derelictions through the issuanceof "warning" slips; 22 after the strike, both Dashnaw andMarinelli appealed to or requested striking employees toreturn to work under circumstances indicating that theywere doing so on behalf of Respondent; and both exercisedthe authority to prevent employees from using chairs in theperformance of their work. In the circumstances, Dashnawand Marinelli had and exercised authority requiring the useof independent judgment to take or recommend action ofvarious types detailed in Section 2(11) of the Act and hencewere supervisors within the meaning of that provision.Between them, Supervisors Dashnaw and Marinelli madesuch a vital and extensive contribution to the success of theUnion's promotional and card signing activity, and in afashion which must have been widely known among the,ordinary employees who signed up with or otherwisesupported the Union, that their manifested attitude andactivity vitiated all the bases upon which the Union's claimto majority representation rest. Thus, in the earliest stagesof the Union's drive, Dashnaw circulated to employees inthe plant copies of the Union's campaign flyers andobtained for the union representatives "tear" slips bearingthe names and addresses of employee he solicited for thispurpose; thereafter, in a way similarly manifesting theirsupport of the union cause, Dashnaw and Marinellisolicited employee signatures to what must have been morethan a majority of the employees signing the first batch ofcards, thereby making their prounion feelings and wishesknown to other employees as well (other employees testifiedthat they were aware of Dashnaw's activities in this regard);they were invited by the union representatives to attend anddid attend the union prestrike meeting of April 19 where, asthis record stands, their prounion position must have beenmanifest to the ordinary employees in attendance; andDashnaw not only joined the strikers and carried a picketsign during the morning of the first day of the strike butalso, after doing so, sojourned with other strikers to theofMary Gullen-G C. Exh. 17(l%-bears Lamb's initials and hisinscription on the back that he received it from the "employee," the truth isthat Dashnaw gave this card to Miss Gullen and took it from her after shesigned it.) In the circumstances, the signatures on these 22 cards cannot bedeemed authenticated by the General Counsel's evidence; i.e., thetestimony of Sherman and Lamb.21 See G.C. Exhs. 20, 21, and 25.22Any employee who received three warning slips (see G.C. Exh. 20)was subject to automatic discharge.Marinelli testified that his usualpractice was to consult Superintendent Sidor before such a slip was givento the employees, but admittedthat he sometimesissued them in Sidor'sabsenceDashnaw couldnot recallever having issued sucha slipbut thereis employee testimony that he did on oneoccasion. In any case, Dashnawadmitted that he did report employeemalfeasanceto Sidor as a result ofwhich warning slipswere issuedand which,in some cases,he delivered tothe offending employee 410DECISIONSOF NATIONALLABOR RELATIONS BOARDFranklinGrillwhere the union representatives held ameetingof some kind with the nonpicketing strikers. Suchopen and widespread activity of supervisors, and particu-larly of supervisors as intimately and familiarly associatedwith the production workers as they were, cannot but havea telling and pervasive influence upon the rank-and-fileworkers, that is, for purposes of the Act, a "coercive"influence and effect upon them. In the circumstances, thefirst set of cards, the strike activity of the employees onApril 20, and those of the second batch of cards as can haveany relevance to thiscase(those signed in the daysfollowing the strike, which in most instances were signed bythose signing the first batch and who also went on strike)must all be held, as I find and conclude, to have beeninfected by the coercive prounion activity and conduct ofSupervisorsDashnaw and Marinelli.23 In consequence,none of these bases can be accepted as satisfactory proofthat the Union represented an uncoerced majority of theunit employees at the times of its recognition demands.3.Concluding FindingsRespectingthe AllegedViolationof Section 8(a)(5)Regardless of all else, Respondent did not refuse torecognize or bargain with the Union in violation of Section8(a)(5) of the Act because at the times of the Union'sdemands the Union did not represent an uncoercedmajority of the unit employees.There is thus no occasion to deal with the GeneralCounsel's contention that, by reason of the employeesupport of the strike, Respondent had "knowledge" onApril 20 that the Union represented a majority of theemployees. But even if the Union could be said to haverepresented an uncoerced majority on this date, it wouldseem from the record I have that a considerable number ofthe employees who went on strike on April 20 abandonedthe strike and returned to work not long thereafter, so thatin this regard,as inothers, this case illustrates the pitfallssurrounding the "knowledge" notion, a notion recentlydiscontenanced by the Board inLinden Lumber Division,Summer &Co., 190 `NLRB No. 116. Moreover, I see nojustification for saddling an employer with presumed"knowledge" that a union represents a majority of hisemployees because they refrain from work for a shortperiod,sincethere are many reasons why employees mayjoin a strike movement for a few days, just as they may signrepresentation cards, and still cast a negative vote in theinviolable secrecy of the ballot box. Hence, I would rejectthe "knowledge" theory in this case even if positive proofthat the strike participation was coerced were absent.Assuming again that proof were lacking that the Union's23This supervisory infection was all the greater because "group leader"Bombard signed a union card and participated in the strike. Upon theevidence previously reviewed,which is as applicable in most respects toBombard as it is to Dashnaw and Marmelh, I find that Bombard waslikewise a supervisor within the meaning of the Act.24Bearing in mind that the Union filed an election petition and notifiedRespondent's attorneys thereof, onApril 20,and assuming as I must that acompetent investigation of the Union's charges disclosed the roles playedby Dashnaw and Marinelli (and Bombard) in the Union's representationalcampaign, this case also illustrates the unwisdom of seeking a bargainingorder based on some untrustworthy "knowledge" theory (and particularlywhen the Union to benefit by the bargaining order has itself solicited ormajoritywas coerced, the contention that Respondentrefused the Union's demands in violation of Section 8(a)(5)must be rejected because at no time did Respondent engagein an outright refusal of the Union's demands, On April 17and 20, Mr. Mackessy did not reject the recognitiondemands; rather, on both occasions he in effect postponedany definite response by stating that they were matters forhis attorneys and others to deal with. Essentially the sameposition was taken by Respondent's attorneys when theynotified the union representatives that Respondent wouldnot recognize the Union except as a result of the electionwhich the Union was itself then seeking. Respondent wasentitled to take this position without thereby finding itselfin the position of having made an refusal to bargain inviolation of Section 8(a)(5), whether on some "knowledge"or similar legalistictheory.24For all the foregoing reasons,the complaint's allegationsthat Respondent reacted to the Union's demands in such away as to violate Section 8(a)(5) of the Act must bedismissed and my recommended Order will so provide.B.The Alleged Violations of Section 8(a)(3)The complaint alleges that because of their union orstrike activities,Respondent refused to reinstate strikingemployees following the Union's June requests for suchreinstatement,but at the hearing counsel for the GeneralCounsel stated that he predicated this charge of discrimina-tory.nonreinstatementsolely on the ground that the strikewas an unfair labor practice strike, meaning that the strikewas in protest of Respondent's alleged refusal to bargain sothatafter the requests for reinstatement were madeRespondent was obliged to reinstate the strikers, discharg-ing any replacements hired after the strike began. In hisbrief,counsel for the General Counsel advances noargument in support of this contention. In any caF ., it issufficient to say, as I necessarily find on the facts previouslyfound, that the strike was not the result or in protest of anyviolation on Respondent's part of Section 8(a)(5) of the Act,or any other unfair labor practice.25C.The Alleged Violations of Section 8(a)(1) of theActThe complaint charges that following the strike Respon-dent provided its employees with benefits not existing priorto the strike to induce them to refrain from becoming unionmembers or from supporting the Union; i.e., free lunches,use of chairs or stools to sit at their work places, andprovision of cooling fans. As to the lunches, the credibleevidence establishes that only for a period of some weeksfollowing the initiation of the strike on April 20, andaccepted the assistance of employees whom the General Counsel likewisecharges are supervisors), when the truth of the Union'smajority claimcould soon have been clearly and definitively resolved by the secretelection sought by the Union, without all the delay, frustration, andexpense this proceeding has entailed. (In connection with his "knowledge"argument,counsel for the General Counsel points to the fact thatRespondent did not file an election petition,but since the Union had thereobviouslywas no occasion for Respondent to do so.)25Moreover,there is no evidence that Respondent failed to reinstateany strikers because of their union activity or because of their participationin the strike, even if that were the issue presented. GLOMAC PLASTICS411because of certain violent and intimidating activity takingplace during the picketing, Respondent made free lunchesavailable to interested employees so that, if they wished,they did not need to leave the plant during the lunch hour.This true state of facts, not referred to in the brief for theGeneral Counsel, cannot be erected into a violation ofSection 8(a)(1); hence this portion of the complaint must bedismissed.As to the matter of the chairs and fans, counsel for theGeneral Counsel refers only to the testimony of his solewitness in this regard, Group Leader Bombard. But theevidence adduced by Respondent, which is considerableand persuasive, establishes to my satisfaction that therewere no changes in these respects after the strike. Sincethese allegations of the complaint are not sustained by theevidence, they must be dismissed.The complaint further alleges that on an occasion at theFranklinGrill 26 about April 24, Supervisor Dashnawthreatened employees with loss of jobs because of unionmembership or prounion activities. The evidence fails tosustain this charge. On the basis of all the evidence, I findthatwhat happened was that, in the course of someconversations which Dashnaw had with a number of thestrikers, extending over a period of hours, and in the courseof which some of the strikers were importuning Dashnaw tojoin them in the strike, Dashnaw stated that he had goneout on strike once (on April 20) but that he had a family tofeed and Sherman and Lamb were not going to feed them.He further stated that he hated to see the girls out in theram, that they were doing no good staying out, and onlythey were being hurt. Mrs. Massimiami, a striker, pickingup the thread of who was being hurt, told Dashnaw thatwhile the girls were on strike the Company was "hurting";i.e.,would be unable to get out production (referringapparently to the grills produced by the machines and laterprocessed for delivery on the assembly line). In refutationof this argument, Dashnaw pointed out that Respondentcould replace the strikers and also, if it were prevented bythe strike from performing the assembly work, it could sendthe grills processed on the assembly line to the CarverCorporation, the customer, for assembly by it. I further findthat during this conversation or otherwise on this occasion,Dashnaw did not tellanystriker that Respondent woulddischarge strikers for remaining on strike, or that theywould never get their jobs back. The statements Dashnawdid make on this occasion obviously represented permissi-ble opinions he expressed in response to opinions expressedby strikers, and, in regard to replacement of strikers andperformance of assembly line work, represented merelycourses Respondent could lawfully pursue in response todifficulties posed by the strike. Accordingly, this portion ofthe complaint must be dismissed.27The complaint further charges that during the strikeMarinelli threatened employees with discharge if theyjoined or supported the Union. In connection with this26The record establishes that before and during the strike the relativelynearby Franklin Grill was a place which employees of Respondentcustomarily frequented, and which was used as an assembly point bystrikers during the strike27The complaint further charges that Dashnaw engaged in unlawfulinterrogation on this occasion, but counsel for the General Counsel pointstono such specific evidence in his brief If counsel has in mind theallegation,Miss Gullen, a striker, testified concerning anoccasion in the first or second week of the strike when shewas talking to Marinelli outside the plant. At his invitation,they moved into the plant where, she testified, Marinellitold her that if "we," meaning the strikers, did not return towork "we" would never get "our" jobs back and that theUnion would never "get in";and Mrs. Bliss, a striker,testified that, in a conversation she had with Marinelli atthe front door of the plant during the strike, Marinelli askedher when she was coming back to work, she replied whenthe strike was settled, and he said that if this was what shewas waiting for she might as well forget it because theUnion would not "get in." Mrs. Bliss admitted that therewas more to this conversation but she could not recall therest of it.Marinelli was not interrogated with specific reference toGullen's testimony. As to Bliss, he testified that he hadseveral conversations with her during the strike concerningthe Umon (meaning also,I infer, the strike) and that sheasked for his opinion and he told her he did not know if theUnion would get in or not. He denied telling her that shewould not get her job back, or that he made such astatement to any striker.My conclusion is that Marinelli's denialsthat he toldBliss or any other striker that they would never get theirjobs back should be credited. Marinelli, who obviously wason friendly terms with the production employees, and whoobviously was in sympathy with the union organizationalmovement prior to the strike, had a good many conversa-tions with strikers after the strike began, and particularly attheFranklinGrill.Moreover, at the times of theconversations with Gullenand Bliss,the employees hadreceived Respondent's letter of April 24 inviting them toreturn to work but informing them replacements would behired if they chose toremain onstrike, and in his testimonyconcerning the conversation with Mrs.Bliss,Marinellimade reference to this letter although not certain that it wasspecificallymentioned in the conversation. In the circum-stances, I am inclined to believe that the conversationsMarinelli had with Gullenand Bliss(neither of whomrelated the totality of the exchanges between them andMarinelli on these occasions) involved exchanges withrespect to the advisabilityof remainingon strike and thepossibility of replacement, that Marinelli expressed someopinions on these subjects, and that the testimony of Gullenand Bliss,while perhaps representing their subjectivefeelings astothe import of something Marinelli said,cannot be taken as accurate repetitions of his precise words.Under all the circumstances, if Marinelli said anything tothe effect that the strikers' jobswere injeopardy, I believewhat he referred to was the replacement possibility.Accordingly, I find the evidence insufficient to sustain thecount of the complaint that Marinelli threatened employeeswith discharge because of their union membership ortestimony ofMrs.Massimiame that, during her conversation withDashnaw, he several times asked her what theUmon had done for her,such a rhetoricalquestionwas a perfectlylegitimate one in view of theargumentative character of the debate whichtook placeon this occasionconcerningthe advisabilityof the strikers remaining on strike.Hence, thisallegation must be dismissed. 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDsympathies, and will recommend that these allegations ofthe complaint be dismissed.In relation to a further allegation of the complaint thatMarinelli offered employees wage increases in order toinduce them not to join or support the Union, the GeneralCounsel adduced the testimony of one Mrs. Geddes. Mrs.Geddes, hired in March, was laid off about April 2 but toldto call back. After one call to Sidor on April 15, she calledand talked on April20 with Mr. Mackessy who asked her tocome in immediately. She did so, but when she reached theplant encountered the striking employees and joined theranks of the strikers. Two days later she received a call fromsomeone, she believed Marinelli, who told her that if shecame to work she would be paid $1.95 per hour. Sherejected this offer, telling Marinelli she would stay with "thegirls."Her previous rate was $1.65, plus 10 cents bonus forwork on her then third shift. There is no evidence thatRespondent was then following any pattern of offering orpaying returning strikers increased pay if they wouldabandon the Union or the strike, nor is there any proof that$1.95was not the rate in effect for the type of jobRespondent had in mind for Mrs. Geddes. In thecircumstances, I am unable to treat this evidence assustaining the complaint's allegation that Respondent,through Marinelli, offered employees higher wages to weanthem away from the Union or the strike, and myrecommended Order will provide for dismissal of thisallegation.Finally, the complaint alleges that Respondent discrimi-nated against the, or certain of the, strikers by denyingthem vacation pay. The only evidence of Respondent'svacation policy is that of President Mackessy, who testifiedthat employees employed prior to May 30 of any year were,if they continued to be employed or worked for 12 monthsthereafter,were entitled to 1 week's paid vacation whenRespondent shut down for vacation purposes, which in1970 occurred for about a week in August. About,June 24,Mrs. LaRock, a striker, whose term of service had begunprior to May 30, 1969, had a conversation with PresidentMackessy, with other strikers present, in which she inquiredabout "vacation pay" and Mackessy replied that thestrikers were no longer employed there and he did not seethat they deserved vacation pay.Counsel for the General Counsel citesN.LR.B. v. GreatDane Trailers, Inc.,388U.S. 26, as supporting hiscontention that Mackessy's anticipatory denial of a week'svacation, or the equivalent in pay, constituted unlawfuldiscrimination against the strikers by reason of their havinggone on strike. But inGreat Dane Trailersthe decisive factwas that the rights of the strikers to vacation pay hadaccruedbefore they went on strike, so that denying suchemployees their accrued rights (unlessthey abandoned thestrike by a certain date) necessarily constituted discrimina-tion as between them and the employees who had notstruck or who had returned to work, and violated thestatute as destructive of the rights of employees to strikeregardless of the absence or proof, of a specific antiunionmotivation. In this case, however, the rights of the strikershad not accrued at the time, April 20, when they went onstrike, sinceMackessy's definition of eligible employeesappears to include only employees who had been at workfor a full 12 monthssucceedingMay 30, 1969. Whereasthere was a contractual provision in theGreatDanecasedefining the rights of employees in this connection (underwhich the vacation rights had accrued at the time of thestrike), in this case we have only Mackessy's testimony,and, as I have found, according to him employees had to beat work for 12 consecutive months from the May 30 startingdate to be eligible. In short, striking employees were nomore entitled to the vacationbenefitsif the 12 months'period included a period of being on strike, any more thanthe employees were entitled to their regular work pay whileon strike. In the circumstances,Great Dane Trailersis not inpoint and this count of the complaint should be dismissed.The General Counsel's Request for a BargainingOrderOn the assumption that his claims of violation of Section8(a)(3) and (1) were made out by the proof, counsel for theGeneral Counsel requests issuance of a bargaining order onthe principles enunciated by the Supreme Court in theGisselcase, 395 U.S. 575.But sincethese violations have notbeen established, there is no basis for issuance of abargaining order.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerceand in activities affecting commerce within the meaning ofSection 2(6) and (7) of the Act.2.Respondent has not engaged in any of the unfairlabor practices alleged in the complaint.Upon the foregoing findings and conclusions and theentire record in the case, I hereby issue, pursuant to Section10(c) of the Act, the following recommended:ORDERThe complaintherein ishereby dismissed in its entirety.